Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Claim 4 has been amended to depend from claim 1. This is consistent with applicants’ amendment filed on April 28, 2022 which amended claim 3 to depend from claim 1.
The application has been amended as follows: 



4. (currently amended). The transport equipment according to claim [2] 1, wherein 
when a direction perpendicular to the detection direction in a plan view on the surface is a surface width direction, a direction perpendicular to the surface width direction in the plan view on the surface is a surface front-rear direction, and a direction perpendicular to the surface width direction and the surface front-rear direction is a height direction, 
the partition part partitions the reflected wave reducing structure into a plurality of vertical regions in the surface width direction, and, 
a front region including the front of the detection unit among the plurality of vertical regions is disposed closer to a detection central axis of the detection unit in the height direction than the vertical regions positioned outward from the front region in the surface width direction are.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MAHONEY whose telephone number is (571)272-2122. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MAHONEY/Primary Examiner, Art Unit 2852